291 S.W.3d 813 (2009)
Denise REVELLE, Substituted for Bob Revelle, Deceased, Appellant,
v.
ALBERICI CONSTRUCTORS, INC., f/k/a J.S. Alberici Construction Co., Inc., and
Treasurer of the State of Missouri, as Custodian of the Second Injury Fund, Respondents.
No. ED 91920.
Missouri Court of Appeals, Eastern District, Division Two.
July 7, 2009.
Motion for Rehearing and/or Transfer to Supreme Court Denied August 18, 2009.
Application for Transfer Denied October 6, 2009.
Marc S. Wallis, St. Louis, MO, for Appellant.
Christopher Koster, Michael T. Finneran, St. Louis, MO, for Respondent.
*814 Before ROY L. RICHTER, P.J., LAWRENCE E. MOONEY, J., and GEORGE W. DRAPER III, J.
Prior report: 2008 WL 6091328.

ORDER
PER CURIAM.
Denise Revelle appeals the trial court's judgment finding that it did not have jurisdiction to compel payments from the Treasurer of the State of Missouri. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).